Citation Nr: 0608124	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher rating for a left ankle disability, 
now evaluated as 
30-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1971 to January 1973.

2.	On January 18, 2006, prior to deciding this case, the 
Board received notification that the veteran was withdrawing 
his appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

Here, the Board remanded this case to the RO in January 2005, 
via the Appeals Management Center (AMC), for further 
development and consideration.  And in July 2005, after 
completing the development requested, the RO issued a 
decision increasing the rating for the veteran's left ankle 
disability from 20 to 30 percent (the rating earlier had been 
increased from 10 to 20 percent).

In response to the RO's recent decision increasing his rating 
for the second time, the veteran prepared a statement on 
September 8, 2005, indicating he was satisfied with the 
decision regarding his appeal and, therefore, wished to 
withdraw it.

The veteran submitted this statement to the RO through his 
designated representative, the DAV, and the RO received it on 
September 9, 2005.  The RO (AMC) later notified the Board on 
January 18, 2006, of this desire to withdraw the appeal.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

Also in the September 2005 statement mentioned, the veteran's 
representative indicated the veteran would like to file 
additional claims for "Paragraph 30" benefits (see 
38 C.F.R. § 4.30 concerning temporary total convalescent 
ratings) concerning his left ankle disability and for service 
connection for bilateral hip and knee disorders secondary to 
the service-connected left ankle disability (see 38 C.F.R. 
§ 3.310(a) and Allen v. Brown, 7 Vet. App. 439 (1995)).

These additional claims are referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider them, either.  
See 38 C.F.R. § 20.200 (2005).


ORDER

The appeal for a rating higher than 30 percent for the left 
ankle disability is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


